DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.
Acknowledgment 
Claims 1, 8, 13 are amended and field on 8/1/2022.
Claim 7 is cancelled.
The 112 rejection in the action mailed on 3/30/2022was overcome by the cancellation of claim 7.
 Allowable Subject Matter
Claims 1-3, 5-6, 8-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 1, a medicinal liquid injection port configured to be implanted subcutaneously, the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from outside the medicinal liquid injection port, the medicinal liquid injection port comprising: a housing main body and a septum,  wherein a contrast portion is disposed in the septum over a thickness direction of the septum so as to detect the puncturable region of the septum with an ultrasonic wave, wherein the septum is constituted by only three layers including: a layer including the contrast portion formed to have a predetermined thickness in the thickness direction; an exposed portion layer disposed at a front side of the contrast portion; and a bottom portion layer disposed at a back side of the contrast portion, wherein all of the contrast portion is positioned within the exposed portion layer and the bottom portion laver in a direction orthogonal to the thickness direction, wherein layer including the contrast portion is thicker than the exposed portion layer and the layer including the contrast portion is thicker than the bottom portion layer, and wherein the contrast portion is provided in an entire region of an exposed surface of the exposed portion layer in a radial direction of the exposed portion layer in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Beasley et al. (US. 20060264898A1)(“Beasley”) is the closest prior art of record. Even though Beasley discloses a medicinal liquid injection port configured to be implanted subcutaneously, the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from outside the medicinal liquid injection port, the medicinal liquid injection port comprising: a housing main body and a septum,  wherein a contrast portion is disposed in the septum over a thickness direction of the septum so as to detect the puncturable region of the septum with an ultrasonic wave, wherein the septum is constituted by only three layers including: a layer including the contrast portion formed to have a predetermined thickness in the thickness direction; an exposed portion layer disposed at a front side of the contrast portion; and a bottom portion layer disposed at a back side of the contrast portion, Beasley fails to disclose wherein all of the contrast portion is positioned within the exposed portion layer and the bottom portion laver in a direction orthogonal to the thickness direction, wherein layer including the contrast portion is thicker than the exposed portion layer and the layer including the contrast portion is thicker than the bottom portion layer, and wherein the contrast portion is provided in an entire region of an exposed surface of the exposed portion layer in a radial direction of the exposed portion layer.
As to claim 8, a medicinal liquid injection port configured to be implanted subcutaneously, the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from outside the medicinal liquid injection port, the medicinal liquid injection port comprising: a housing main body and a septum, wherein a contrast portion is disposed in the septum over a thickness direction of the septum so as to detect the puncturable region of the septum with an ultrasonic wave, wherein the contrast portion is provided in the septum within a thickness region of the septum and all of the contrast portion is positioned at an inner side of the septum in the thickness direction of the septum, wherein a concave portion having an annular shape, and the contrast portion having an annular shape is disposed in the concave portion, and wherein the contrast portion is provided around the puncturable region excluding the puncturable region of the septum, the contrast portion being positioned along an axis that is located within both the contrast portion and the puncturable region and is orthogonal to the thickness direction of the septum in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Beasley et al. (US. 20060264898A1)(“Beasley”) is the closest prior art of record. Even though Beasley discloses a medicinal liquid injection port configured to be implanted subcutaneously, the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from outside the medicinal liquid injection port, the medicinal liquid injection port comprising: a housing main body and a septum, wherein a contrast portion is disposed in the septum over a thickness direction of the septum so as to detect the puncturable region of the septum with an ultrasonic wave, wherein the contrast portion is provided in the septum within a thickness region of the septum and all of the contrast portion is positioned at an inner side of the septum in the thickness direction of the septum, wherein a concave portion having an annular shape, Beasley fails to disclose the contrast portion having an annular shape is disposed in the concave portion, and wherein the contrast portion is provided around the puncturable region excluding the puncturable region of the septum, the contrast portion being positioned along an axis that is located within both the contrast portion and the puncturable region and is orthogonal to the thickness direction of the septum.
As to claim 8, a medicinal liquid injection port configured to be implanted subcutaneously, the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from outside the medicinal liquid injection port, the medicinal liquid injection port comprising: a housing main body and a septum, wherein a contrast portion is disposed in the housing main body over a thickness direction of the septum so as to detect the puncturable region of the septum with an ultrasonic wave, wherein the contrast portion is formed over an entire region in the thickness direction of the septum and disposed in an attachment space which is provided between the outer periphery of the septum and an inner periphery of the housing main body, and wherein the contrast portion is provided around the puncturable region excluding the puncturable region of the septum, the contrast portion being positioned along an axis that is located within both the contrast portion and the puncturable region and is orthogonal to the thickness direction of the septum in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular,  Beasley et al. (US. 20060264898A1)(“Beasley”) is the closest prior art of record. Even though Beasley discloses a medicinal liquid injection port configured to be implanted subcutaneously, the medicinal liquid injection port into which medicinal liquid can be injected by puncturing with a puncture needle from outside the medicinal liquid injection port, the medicinal liquid injection port comprising: a housing main body and a septum, wherein a contrast portion is disposed in the housing main body over a thickness direction of the septum so as to detect the puncturable region of the septum with an ultrasonic wave, wherein the contrast portion is formed over an entire region in the thickness direction of the septum and disposed in an attachment space which is provided between the outer periphery of the septum and an inner periphery of the housing main body, Beasley fails to disclose wherein the contrast portion is provided around the puncturable region excluding the puncturable region of the septum, the contrast portion being positioned along an axis that is located within both the contrast portion and the puncturable region and is orthogonal to the thickness direction of the septum.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see remark, filed 8/1/2022, with respect to newly added limitation to  claims 1, 8, 13 have been fully considered and are persuasive.  The102 rejection of claims 1, 8, 13 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783